Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the implied term “Disclosed” [Abstract Line 1].  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both ‘sealing area’ and ‘sealing gasket’ [Page 7 Line 14].  A sealing area can have a gasket, but the two are different entities.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
	Amended Claim 1 Line 6 could read, “…an edge of a lateral wall of a can body ….”
	Amended Claim 3 Line 3 could read “…formed by inward rolling ….”
	Amended Claim 4 Line 3 could read “…formed by outward rolling ….”
	Amended Claim 5 Line 3 could read, “…material is chosen between polypropylene and polyethylene.”
	Amended Claim 6 Line 4 could read, “…the lid (1) according to claim 1 ….”
	Amended Claim 7 Line 1 could read, “A method for manufacturing the lid (1) ….”
	Amended Claim 12 Line 3 could read, “in the case of an inward rolling ….”
	Claim 14 Line 2 could read “…is formed by inward rolling ….”
outward rolling ….”
	Claim 16-18 Line 2 could read, “…material is chosen between polypropylene and polyethylene.”
	Claim 19 Line 4 could read, “…the lid (1) according to claim 2 ….”
	Claim 20 Line 4 could read, “…the lid (1) according to claim 3 ….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Amended Claim 7, the claim recites the following: 
a metal ring, 
an outer annular part, 
an inner annular part, 
a crown part, 
a roll, 
an upper annular face, 
a lower annular face, 
an outer surface, and 
a free edge.

	Amended Claims 8-13 are also rejected under §112(b) – indefiniteness, as being dependent from Amended Claim 7.
Allowable Subject Matter
Claims 1-6 and 14-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claim 1, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose said first connection portion and said second connection portion are sealed to each other by means of said heat-seal material, to form a sealing gasket closing said annular space.
Claims 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736